Aberdeen Funds 1735 Market Street, 32 nd Floor Philadelphia, PA 19103 November 6, 2009 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-9303 Attention: Mr. Christian Sandoe Re: Aberdeen Funds File Nos. 811-22132 and 333-146680 Dear Mr. Sandoe: On behalf of Aberdeen Funds (the Registrant) and the Aberdeen Emerging Markets Institutional Fund (the Fund), below you will find the Registrants responses to the comments conveyed by you on October 23, 2009, with regard to Post-Effective Amendment No. 18 (the Amendment) to the Registrants registration statement on Form N-1A. The Amendment was filed with the U.S. Securities and Exchange Commission (SEC) on September 10, 2009, pursuant to the Investment Company Act of 1940, as amended, and Rule 485(a)(1) under the Securities Act of 1933, as amended (the Securities Act). Below we have provided the text at issue, your comment and the Registrants response. These responses will be incorporated into a post-effective amendment filing to be made pursuant to Rule 485(b) of the Securities Act. Capitalized terms not otherwise defined in this letter have the meanings assigned to the terms in the Amendment. PROSPECTUS 1. Comment : Please file an Auditors Consent with the 485(b) filing. Response : The Auditors Consent will be included in the 485(b) filing. 2. Text : Section 1 Fund Summary and Performance: Principal Strategies: As a non-fundamental policy, under normal circumstances, the Fund invests at least 80% of the value of its net assets in equity securities of issuers that. U.S. Securities and Exchange Commission Page 2 Comment : Please revise this language to state that As a non-fundamental policy, under normal circumstances, the Fund invests at least 80% of the value of its net assets plus borrowings for investment purposes in equity securities of issuers that. Response : Revised as requested. 3. Text : Section 1 Fund Summary and Performance: Performance: Average annual total returns table: Footnote 1: As of June 30, 2009, the Emerging Markets Institutional Funds year-to-date return was 35.93% for the Institutional Class. Comment : For the Funds 485(b) filing, please update this footnote with information for the year-to-date return as of September 30, 2009. Response : Revised as requested. 4. Text : Section 2 Fund Details: Additional Information about Investments, Investment Techniques and Risks: Securities Lending: The Fund may lend securities, which involves the risk that the borrower may fail to return the securities in a timely manner or at all. Consequently, the Fund may lose money and there could be a delay in recovering the loaned securities. The Fund could also lose money if it does not recover the loaned securities and/or the value of the collateral falls, including the value of investments made with cash collateral. Under certain circumstances, these events could trigger adverse tax consequences to the Fund. Comment : How much securities lending does the Fund engage in and what does the Fund invest the securities lending collateral in? Depending on the extent of the securities lending and the subsequent investment of collateral, are there any additionalrisks that need to be disclosed? Response
